Per Curiam.
The record discloses that the claimant applying for a lump sum award under the provisions of section 25 of the Workmen’s Compensation Law  is a woman of no business experience and that she has no one in her family competent to advise her on such matters. She has a home in which she lives with her family, upon which there is a mortgage of a little over $2,000, payable in small installments. She wishes to pay off this mortgage and undertake a somewhat elaborate program of repairs, alterations and improvements on her property, for the purpose of renting the upper portion of the house while she and her family remain in the lower portion. There is nothing to indicate that the property would be readily rentable if these changes were made. Furthermore, the lump sum would be insufficient to pay the mortgage and make these alterations. We think the interests of justice would not be promoted by permitting her to discontinue the weekly award and to receive a lump sum under these circumstances. Practical considerations based on common experience would indicate the contrary. (Lauritzen v. Terry & Tench Co., Inc., 193 App. Div. 809; Bell v. Fraser, 210 id. 560; Hutchinson v. Darrow’s Son, Inc., 212 id. 751.) The award should be reversed and the claim remitted, with costs against the State Industrial Board to abide the event. Cochrane, P. J., Van Kirk, Hinman, Davis and Whitmyer, JJ., concur. Award reversed and claim remitted, with costs against the State Industrial Board to abide the event.